              In the United States District Court
              for the Southern District of Georgia
                      Statesboro Division                                            FILED
                                                                              Scott L. Poff, Clerk
                                                                           United States District Court

UNITED STATES OF AMERICA                )                             By MGarcia at 10:37 am, Apr 06, 2020

                                        )
                                        )              CR 615-004
v.                                      )
                                        )
WILSON R. SMITH,                        )
                                        )
       Defendant.                       )

                                        ORDER

       Before the Court are Defendant Wilson Smith’s motion to

modify sentence, pursuant to 18 U.S.C. § 3582(c), dkt. no. 119,

and motion to designate his federal sentence run concurrently

with his state sentence, dkt. no. 120.                  These motions have been

fully briefed, and, for the reasons below, they are DENIED.

                                  BACKGROUND

       In May 2015, pursuant to a written plea agreement, Smith

pleaded guilty to mail fraud and aggravated identity theft, in

violation of 18 U.S.C. § 1341, and § 1028A(a)(1), respectively.

Dkt.   Nos.   32,    33.      Smith’s       presentence    investigation           report

reflected     an    offense    level    that     was    based   in   part,            under

U.S.S.G. § 2B1.1(b)(2), on the loss amount caused by Smith’s

criminal conduct. Smith challenged the loss amount, and that

issue was addressed at his two-day sentencing hearing in October

2015. Dkt. Nos. 54, 55. The Court found that the loss amount
exceeded $1 million, resulting in a sixteen-level increase in

Smith’s offense level.           Dkt. No. 55 at 380.           Smith was sentenced

to a total of ninety-six months’ imprisonment and ordered to pay

restitution of over $1.2 million to the victims of his crimes.

Dkt. No. 49.

       At the conclusion of the hearing, the Court stated, “I will

say that regardless of how the objections would have turned out,

looking at the 3553 factors, that is the appropriate sentence in

this     case.”    Dkt.    No.    55    at    432.        Neither   Smith   nor   the

Government suggested that Smith’s sentence run concurrent to his

sentence in any other case, and the Judgment did not include any

such   provision.      Dkt.      Nos.   49,      54,    55.    Smith   appealed   his

sentence, but his appeal was denied in February 2016 pursuant to

a valid appeal waiver. Dkt. No. 60.

       In October 2016, Smith was sentenced to ten years in prison

in Toombs County Superior Court for state forgery and theft-by-

conversion charges for offenses committed in 2013 and 2014. Dkt.

No. 120-3. That court stated that Smith’s state term was to run

concurrent to his federal sentence. Id. According to records

from the Georgia Department of Corrections’ website, Smith was

incarcerated in state prison in November 2016 and released on

parole     on     August   2,     2017.      See       http://www.dcor.state.ga.us.

Smith’s federal prison term began the same date.



                                             2
                                      DISCUSSION

  1. Smith’s Motion to Reduce his Sentence

      At   the    time    of     sentencing,      Smith’s       sentencing      guideline

range for the mail fraud charge was 63 to 78 months. Dkt. No.

119 at 1. In his motion, Smith argues a change in the Sentencing

Guidelines       became    effective       shortly      after    he   was     sentenced—a

change that would have reduced his offense level for the loss

amount by two—and requests that this Court modify his sentence

to reflect the lower guideline range. Dkt. No. 119 at 2.

      Under 18 U.S.C. § 3582(c)(2), “a court may only grant a

sentence reduction on the basis of a Guideline amendment that

the   Sentencing         Commission        has    expressly       given       retroactive

effect.” United States v. Terry, 758 F. App'x 888, 890 (11th

Cir. 2019) (citing Dillon v. United States, 560 U.S. 817, 826

(2010) (“A court’s power under § 3582(c)(2) ... depends in the

first instance on the Commission’s decision not just to amend

the   Guidelines         but   to    make    the     amendment        retroactive.”)).

Sentencing Guideline § 1B1.10(d) specifies which amendments are

retroactive,       and    that      list   does    not    include       the    applicable

amendment here, i.e. Amendment 791. See Terry, 758 F. App'x at

890   (holding      that       Amendments        790,    791,     and    792    are   not

retroactive).        Accordingly, this Court lacks the authority to

grant Smith’s motion, and it is DENIED.



                                             3
  2. Smith’s Motion for Federal                              Sentence       to    Run     Concurrently
     with his State Sentence

       Smith notes that, at the time of federal sentencing, this

Court    did        not    “have         an       opportunity         to       stipulate    that       the

[federal]          sentence      .       .    .    should       run       concurrently       with      any

subsequently          imposed        state          sentence          for      related     offenses,”

because a state sentence had not yet been imposed.                                       Dkt. No. 120

at 2.        The record does reflect, however, that the parties and

the Court were aware of the related pending charges, as they

were detailed in Smith’s presentence investigation report.

       Smith’s       request         that         this       Court    now       order     his    federal

sentence       to    run    concurrently                 with       his    state    sentence          is    a

request to modify his original judgment.                                       However, the Court

does not have the authority to modify Smith’s sentence at this

stage.         “The       authority           of     a       district       court    to    modify          an

imprisonment sentence is narrowly limited by statute.”                                            United

States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010); see

also 18 U.S.C. § 3582(c).                           None of the statutory provisions

apply to Smith:             the Bureau of Prisons (“BOP”) has not filed a

motion       asking        for       a       reduction          due       to     Smith’s        age    and

circumstances, § 3582(c)(1)(A), the Government has not filed a

Rule    35    motion,       §    3582(c)(1)(B),                 Smith’s         advisory    Guideline

range        has     not        been          lowered          by     retroactive          amendment,

§ 3582(c)(2), and the 14-day time limit for any correction of


                                                         4
the sentence due to “arithmetical, technical, or other clear

error” has long passed, see Fed. R. Crim. P. 35(a).

      After a district court sentences a federal offender, the

BOP   is   responsible   for   administering   the   sentence.   United

States v. Wilson, 503 U.S. 329, 331 (1992); see also 18 U.S.C.

§ 3621.    To the extent Smith is challenging the BOP’s decision

in that regard, his remedy is to file a petition pursuant to 28

U.S.C. § 2241.     Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d

1348, 1352 (11th Cir. 2008) (“[C]hallenges to the execution of a

sentence, rather than the validity of the sentence itself, are

properly brought under § 2241.”).        However, a § 2241 petition

must be filed in the district of the prisoner’s confinement. See

28 U.S.C. § 2241; see also Rumsfeld v. Padilla, 542 U.S. 426,

442-443 (2004).

                                CONCLUSION

      Smith’s motion to modify sentence, dkt. no. 119, and motion

to designate his federal sentence to run concurrently with his

state sentence, dkt. no. 120, are DENIED.

      SO ORDERED, this 6th day of April, 2020.




                                  __________________________________
                                  HON. LISA GODBEY WOOD, JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA


                                    5
